Citation Nr: 0513729	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1970 to 
December 1973, May 1975 to May 1977, November 1977 to March 
1978, and from August 1981 to May 1983.  This case comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The Board observes that the veteran submitted a statement in 
June 2002, which claimed a right leg condition, secondary to 
his service-connected right ankle disability.  This issue has 
not been developed for appellate review, and is not before 
the Board at this time.  Likewise, in a statement received by 
the RO in May 2004, the veteran raised the issues of "drop 
foot" and erectile dysfunction, as secondary to his service-
connected low back condition.  However, these issues have not 
been developed for appellate review, and are, therefore, not 
before the Board at this time.  Finally, in a statement 
received from the veteran in February 2005, the veteran 
claimed left leg, left ankle and left foot conditions, all as 
secondary to his service-connected low back condition.  These 
issues have also not been developed for appellate review, and 
are not before the Board at this time.  Therefore, the issues 
of a right leg condition secondary to a right ankle 
condition, and "drop foot," erectile dysfunction, a left 
leg condition, a left ankle condition, and a left foot 
condition, all as secondary to a service-connected low back 
condition, are referred to the RO for appropriate 
development.


FINDING OF FACT

The service-connected degenerative changes of the lumbar 
spine is shown to be productive of varying degrees of 
intermittent pain and intermittent numbness radiating 
primarily to the left lower extremity, with limitation of 
motion on forward flexion to 90 degrees, and with no 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected degenerative changes of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292, 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in November 2002 and March 2004 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical or employment records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment and employment records from his private physician 
and employer regarding treatment for his claimed disabilities 
or impaired job performance, respectively, as a result of his 
claimed disabilities, or to provide properly executed 
releases so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent information was not received.  The veteran 
was notified that a VA examination was required and one was 
conducted in October 2004.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective September 23, 2002.  Id.  Effective 
September 26, 2003, VA also revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51,454-
51,458 (2003).  VA's General Counsel, in a precedent opinion, 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25,179 (2003).  The amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-00; 65 Fed. Reg. 33,422 (2000).

In December 2002, the veteran was granted service connection 
for degenerative joint disease, lumbar spine, as secondary to 
a service connected ankle disability, and assigned a 
disability evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective June 29, 2002.  The veteran 
appealed this evaluation in a March 2003 Notice of 
Disagreement, and upon a July 2003 statement of the case, the 
disability evaluation was increased to 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5292, also made 
effective June 29, 2002.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition, 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2004).  Thus, the veteran's 
osteoarthritic changes are evaluated as limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292.

Diagnostic Code 5010 directs that the evaluation be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  If the limitation 
of motion of the specific joint or joints involved is not 
compensable under the appropriate diagnostic codes, then a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Id. at Diagnostic Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Since the veteran's claim has been pending since June 2002, 
the RO addressed the veteran's claim for increase under the 
old criteria in the Schedule effective prior to September 23, 
2002, those effective as of September 23, 2002, and the 
current regulations, which were effective September 26, 2003.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions in appellate adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, slight limitation of motion of the lumbar segment 
of the spine warrants a 10 percent evaluation, a 20 percent 
evaluation requires moderate limitation of motion, and the 
maximum evaluation of 40 percent is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  A 40 percent evaluation is the highest 
schedular evaluation available for limitation of motion of 
the lumbar spine, although limitation of motion is also 
considered in evaluating the severity of intervertebral disc 
syndrome under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  

However, the veteran specifically requested that his spine 
disability be rated at the maximum 60 percent evaluation 
under Diagnostic Code 5293 for intervertebral disc syndrome 
in his March 2003 notice of disagreement.  See 38 C.F.R. § 
4.72, Diagnostic Code 5293 (2002), as in effect prior to 
September 23, 2002.  See also 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002), effective from September 23, 2002 (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under this 
diagnostic code, a 60 percent evaluation is assigned when 
there is evidence of pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  
Id.  A 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  Id.  Moderate, recurrent attacks warrant a 20 
percent disability evaluation, whereas mild attacks are 
assigned a 10 percent evaluation.  Id.  A cured post-
operative condition is noncompensable.  Id.

A private physician's letter dated September 17, 2003, 
indicates that the veteran was seen for three appointments at 
the end of March 1997 for "severe low back pain."  The 
veteran had reported experiencing the back pain "off and on 
for several years now."  The veteran also reported a 
diagnosis of "disc bulging in his lumbar spine" from 
another doctor in 1993.  March 1997 x-rays showed "diffuse 
degenerative changes most specifically at L4-5 and L5-S1."  
The letter indicates that the veteran was treated in 1997 
"conservatively with electric muscle stimulation and 
specific spinal adjusting."  The physician noted that the 
veteran had received no other treatment from that office 
since March 1997.

A VA outpatient treatment note from March 2002 shows that the 
veteran complained of lumbar pain, including bowel, bladder, 
and erectile disorders.  The veteran's pain in his lower back 
reportedly extended to his left thigh, but this was found to 
be stable.  The veteran complained of recent constipation and 
frequent urination.  The examiner referred to a July 2000 
magnetic resonance imaging (MRI) scan, which revealed 
"multilevel degenerative disc changes," a "large central 
and left paracentral disc protrusion" lateralized to the 
left side and extending into the left lateral recess.  The 
MRI report indicated that this resulted in deformity and 
effacement of the ventral thecal sac, as well as narrowing of 
the spinal canal.  Broad based bulging annuli at L2-3 and L3-
4 was shown, with "minimal" effacement of the ventral 
thecal sac.  An asymmetrical disc bulge at L5-S1 was noted, 
lateralized to the left side and resulting in "mild" 
effacement and deformity of the ventral thecal sac.  There 
was a "generalized" spondylosis, with hypertrophic spurring 
of the vertebral margins anteriorly.

A VA outpatient treatment note from July 2002 shows that the 
veteran complained of low back pain that radiated down into 
his left leg.  He denied bowel and bladder "troubles."  He 
reported that anti-inflammatory medications taken in "a 
large amount" would give him loose stools.  The veteran 
denied weakness in his legs but indicated he experienced 
numbness and tingling that proceeded down the lateral aspect 
of the left leg and into the ankle and toes "at times."  
The physical examination showed the veteran's motor strength 
to be full throughout the lower extremities, and noted that 
reflexes were present and symmetric in the lower extremities.  
A "mild sensory loss to touch" was noted along the lateral 
aspect of the calf and thigh, but to which side was not 
specified.  The veteran had a positive straight leg rise on 
the left.

The examiner referred to a May 2002 MRI, which revealed mild 
degenerative disc changes at L3-4, L4-5, and at L5-S1, with 
"mild disc bulging at L2-3, 3-4, and 4-5."  Hypertrophic 
spurring of the vertebral margins anteriorly were noted.  A 
"mild convexity scoliosis" was observed, as well as that 
the vertebral bodies maintained normal height.  There was no 
"significant" canal stenosis at any level of the thecal 
sac.  The foramen "looked to be relatively symmetric as well 
including the left side at these levels."  The examiner 
noted, "[i]t does appear that [the veteran] has a lumbar 
radiculopathy on the left side," but that there was "no 
particular anatomic abnormality" indicating the need for 
surgical intervention.  Further, there was "normal anatomic 
alignment of the lumbar spine," with no fracture or 
subluxation, and the bone marrow signal was maintained 
throughout the lumbar spine."  The veteran reported that he 
wished to "attempt some lifestyle changes and that he will 
not do as much physical work."  He indicated that he wished 
to begin a trial of anti-inflammatory medication prior to 
proceeding with epidural steroids.

A VA examination conducted in August 2002 reported that the 
veteran had slight to moderate mid lumbar area tenderness 
with radiation to the lateral aspect of both lower 
extremities, particularly the left.  Range of motion testing 
revealed forward flexion of 0 to 80 degrees, backward 
extension of 0 to 10 degrees, rotation was equal at 0 to 30 
degrees, bilaterally, and flexion was equal at 0 to 30 
degrees, bilaterally.  Straight leg raising test was positive 
bilaterally at 30 degrees.

As the x-ray findings from March 1997 reflect "diffuse 
degenerative changes most specifically at L4-5 and L5-S1," 
and subsequent MRIs confirm degenerative changes in the 
lumbar spine, Diagnostic Code 5292 for limitation of motion 
of the lumbar spine is the appropriate diagnostic code under 
which to rate the veteran's low back condition.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

As discussed above, the veteran's degenerative changes of the 
lumbar spine were assigned a 20 percent disability 
evaluation.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Under Diagnostic Code 5292, a 40 
percent evaluation is assigned when there is severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  As the medical evidence does not show that the 
veteran experienced severe limitation of motion as due to the 
degenerative changes in his lumbar spine, a rating in excess 
of 20 percent is not warranted within the relevant time 
period under DC 5292.  Additionally, a 40 percent evaluation 
is assigned to intervertebral disc syndrome when there is 
severe disability with recurrent attacks and only 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  As there is nothing in the medical evidence that 
shows that the veteran experienced severe, disabling and 
recurrent attacks with only intermittent relief, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5293, as it was in effect prior to September 23, 2002.

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Specifically, a 
60 percent evaluation may be assigned when there is evidence 
of intervertebral disc syndrome with incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months; and a 40 percent evaluation is assigned when the 
incapacitating symptom episodes last at least four weeks, but 
less than six weeks.  Id.  A 20 percent evaluation is 
warranted when the incapacitating episodes have a total 
duration of at least two weeks within the past 12 months, and 
a 10 percent rating is assigned when the incapacitating 
episodes last at least one week, but less than two weeks 
within the last 12 months.  Id.

Note (1) to Diagnostic Code 5293 states that for purposes of 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note (2) states that 
when evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Id.  Neurologic disabilities are 
to be evaluated separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.  
Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

In October 2002, the veteran sought treatment complaining of 
"chronic back pain."  He requested medication and "a note 
saying he needs to be off work for a few days."  The veteran 
made an appointment for later in the week.  Two days later, 
also in October 2002, the veteran sought treatment for 
"chronic lower back pain due to lumbar radiculopathy."  The 
veteran was advised to be treated medically or with epidural 
injections.  He reported that the pain "comes and goes" and 
was "wondering if he could use some narcotics."  The 
veteran was prescribed two oral medications:  an anti-
inflammatory medication and a muscle relaxant.

In February 2003 the veteran was seen, at his request, for a 
"gait assessment," and for instruction in ambulation with 
auxiliary crutches.  The veteran complained of low back pain 
that radiated into both lower extremities, with a then-
current pain on the right lower extremity.  He indicated he 
did not want to pursue surgical options.

An August 2003 VA treatment note indicates that the veteran 
complained of lower back pain with numbness to the left leg.  
He reported that the pain radiated to his hips, and that he 
had "some difficulty walking."  He reported having to use 
crutches "at times."  The veteran also stated "he gets 
nausea and stinging and aching in the hips."  He reported 
that Ibuprofen "is not helping."  The veteran indicated 
that his back pain was "worsening both in intensity and 
frequency" and that it was affecting his sleep, work, and 
general quality of life.  He reported "some sexual 
dysfunction."  He reported "flare-ups" occurring "much 
more often this year, at least monthly for up to a week at a 
time."  The veteran denied progressive weakness in the legs, 
new onset of numbness or tingling in the legs, persistent 
loss of bladder or bowel control, difficulty moving legs or 
feet, and any new onset of rapidly increasing pain.  He 
indicated that his current medications were ineffective.  The 
examiner noted, "mild palpable lumbar paraspinous muscle 
tenderness worse on [left]."  The veteran was instructed to 
have only "light activities" for two to three days, to 
sleep on a firm surface, to avoid prolonged sitting, lifting 
or jumping, but not to stay in bed, and to take his 
medication as prescribed.

An August 2003 MRI revealed normal anatomic alignment of the 
lumbar spine, without fracture or subluxation.  The bone 
marrow signal was maintained throughout the lumbar spine.  
"Mild" narrowing of disc space was noted at L3-L4, L4-L5 
and L5-S1 levels.  Marginal osteophytes were observed at 
multiple levels of the lumbar spine.  A left paracentral disc 
bulging was noted at L2-L3 and at L4-L5.  "Mild" diffuse 
disc bulging was noted at L3-L4, and at L5-S1.  There was no 
evidence of spinal canal stenosis.

Limitation of motion of the lumbar spine was observed in 
August 2002, but was not found to be servere.  See 38 C.F.R. 
§ 4.71a, Plate V (2004).  Consequently, there is no evidence 
to support a 40 percent disability rating assigned for 
"severe" limitation of motion under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Likewise, 
although the veteran requested a note to be excused from his 
job "for a few days" and reported monthly "flare-ups" that 
reportedly lasted several days, there is no evidence to 
support the occurrence of these alleged incapacitating 
episodes or their duration, nor is there evidence to 
determine whether these "flare-ups" meet the definition of 
"incapacitating episode" under Diagnostic Code 5293.  
Consequently, a disability rating in excess of 20 percent 
cannot be granted on this basis under the regulations in 
effect after September 23, 2002, but before September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the revised rating criteria, effective September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
when the veteran presents with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease if there is unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Plate V (2004).  For unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is assigned.  
Id.  Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine at 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  Id.  Forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants 30 percent.  
Id.  A 20 percent disability rating is assigned to forward 
flexion of the thoracolumbar spine to greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than to 120 degrees; or, 
if the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, a 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent disability evaluation.  Id.

In June 2004, a correction was published to reinstate 
material that was inadvertently omitted from the initial 
publication of the 2003 revision.  69 Fed. Reg. 32,449 
(2004).  The regulations regarding intervertebral disc 
syndrome, effective September 23, 2002, remained essentially 
unchanged in the revisions effective on September 26, 2003.  
To wit, a 60 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months; 40 percent is assigned when the 
incapacitating symptom episodes last at least four weeks, but 
less than six weeks; 20 percent is warranted when the 
incapacitating episodes have a total duration of at least two 
weeks; and 10 percent is assigned when the incapacitating 
episodes last at least one week, but less than two weeks.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

In late September 2003, the veteran sought treatment at his 
local VA medical facility for "moderately controlled" pain 
regarding lumbar radiculopathy "due to a [b]ulging disc."  
The veteran complained that his physical limitations were 
causing problems at his job.  He stated, "any kind of 
physical activity at work puts him in grief [sic] pain for 
days."  The veteran indicated that the pain is accompanied 
by "bouts of sweating and chills."  He did not want to 
pursue surgical options.  The veteran was given a 
prescription for Neurontin.

In November 2003, the veteran returned to VA with complaints 
of increased back pain, intermittent numbness, sweats and 
loose stools.  He reported that he had experienced a "back 
spasm" eight days prior to seeking treatment at the VA.  The 
veteran reported that the symptoms had not resolved in their 
"usual 3-5 days."  He reported that he had intermittent 
paresthias to his left lower extremity, and he experienced a 
"shooting pain" that worsened by sitting and lying down.  
The veteran was willing to discuss and epidural and surgical 
options.  The veteran reported seeing his private physician 
three days prior to the instant appointment, and that this 
private physician gave the veteran a three-day prescription 
for Hydrocodone, which "helped some."  It was noted that 
the veteran had not yet begun to take his prescribed 
Neurontin as directed.  He reported "no help from muscle 
relaxor (sic)."

The veteran's left lower extremity muscle strength was 
observed to be 5/5, with full and equal hip, knee, and 
plantar dorsiflexion.  It was noted that the veteran was 
limited by pain, but "encouraged to 5/5."  Sensation was 
normal, but there was increased pain with straight leg raise.  
The veteran was given a prescription for one week's worth of 
Vicodin, instructed to stop another medication, and directed 
to start Neurontin "as directed previously."  An epidural 
was scheduled, and the veteran was instructed to limit 
himself to "light duty" at work.

Later in November 2003, the veteran returned to VA with 
complaints of worsening back pain.  He reported that there 
was "more numbness," and pain of the left lower extremity.  
He also reported that the pain was "better with Vicodin" 
and after beginning the Neurontin.  The veteran indicated 
that he had experienced bowel changes from diarrhea to 
constipation, with "some urinary changes," but that he was 
not sure if this was a recent problem.  The veteran requested 
to see a neurologist, but indicated he wanted to "hold on" 
discussing surgical options.  The examiner noted upon 
objective observation that the veteran experienced numbness 
in L2 and L3 distribution, but that muscle strength and 
sensation were intact.  No neurological deficit was found 
upon examination.  The veteran indicated, "he thinks that 
Neurontin and Vicodin are helping his pain and it is getting 
better."

In December 2003, the veteran complained that his pain was 
not controlled "even on high dose of Neurontin and Vicodin, 
[as needed]."  The veteran was interested in a surgical 
option.  At a physical therapy session in early December 
2003, the veteran reported his pain as a "6" on a scale of 
one to 10.  Transcutaneous electrical nerve stimulation 
(TENS) was indicated.  The report of the veteran's TENS 
session shows that the veteran's pain was decreased with the 
use of TENS.  It was determined that the veteran did not live 
conveniently close to VA in order to continue his physical 
and TENS therapy, so he was ordered to "fee basis" physical 
therapy, three times a week for four weeks.

In early January 2004, the veteran underwent another MRI with 
an accompanying series of five x-ray views of the lumbosacral 
spine.  The x-rays revealed a reidentification of "very 
minimal levoscoliosis" without fracture or dislocation.  
"Mild to moderate" disc space narrowing was noted from L3 
to S1, which was also noted to have progressed "slightly" 
when compared to the May 2002 study, as discussed above.  
Spondylolysis of L5 was observed on the left side, and noted 
as unchanged.  The pedicles and other pars were intact.  
There was no sign of spondylolisthesis.

The January 2004 MRI revealed that the veteran's vertebral 
bodies continued to maintain normal height and alignment.  
Decreased signal intensity in "most of the lumbar discs 
except at L1-L2" was noted as due to degenerative disc 
disease.  "Mild" hypertrophic spurring of vertebral margins 
was noted anteriorly.  At L1-L2, there was no effacement of 
the ventral thecal sac, nor was there spinal stenosis.  At 
L2-L3 and L5-S1, "mild" annular disc bulge was noted with 
"minimal effacement" of the ventral thecal sac.  At L3-L4, 
there was "broad-based" disc protrusion, lateralized more 
to the left side, and resulting in effacement and deformity 
of the ventral thecal sac.  The disc material appeared to 
extend into the left lateral recess.  There was impingement 
of adjacent nerve roots.  Finally, at L5-S1, there was 
"mild" annular disc bulge with "minimal" effacement of the 
ventral thecal sac.  In addition to the aforementioned, the 
examiner's impression was of "mild degenerative disc 
changes."

Later in January 2004, the veteran requested a session with 
the TENS unit.  The veteran was again referred to a physical 
therapy consultation.

In February 2004, the veteran requested a decrease in his 
medication, from Methadone to Hydrocodone with Acetaminophen, 
"because he says his pain level is down."  The veteran was 
instructed to "taper" his Methadone, and the clinical 
pharmacist refused Vicodin.

In mid-March 2004, the veteran had telephone contact with the 
VA, complaining of "continued pain."  He reported that his 
pain at rest was "3-5" out of 10, and upon activity, his 
pain was a "7-9" out of 10.  The veteran listed his 
medications, and stated he had never used a TENS unit, but 
would be interested and then requested a referral.  He 
reported that he was "never able to keep the physical 
therapy appointment."  It was suggested that he reschedule 
for physical therapy.  The veteran reported that he had been 
to a private neurologist, and that the findings from that 
appointment would be sent to the veteran's primary care 
physician at the VA.  There was no indication that the VA had 
received this information.  The veteran requested more 
Hydrocodone or an earlier appointment with his primary care 
physician at the VA.

In late March 2004, the veteran attended a "fee based" 
session of physical therapy.  At this session, the veteran 
reported that his pain was normally a "3-5" on a scale of 
one to 10, and that it was a "7-8" during an "episode," 
and a "10" at its worst.  Aggravating pain factors noted 
were prolonged sitting and laying on the right side.  The 
veteran reported that TENS was an "easing" factor.  He 
reported his occupation was as an outside laborer, and that 
his typical activities were as a laborer and included "heavy 
lifting."  The veteran reported swelling in his lower back, 
which then "sends pain down left leg," and "into left 
testicle."  He reported that the numbing was constant, and 
that there was also constant swelling of his foot.  The 
veteran reported having attended this private facility in 
1996 "for back pain," but that he "felt okay and never 
returned for follow-up."  The veteran reported that he 
"sometimes" uses crutches to alleviate pain.  The report 
indicates that the veteran's spine was "tender" on 
palpation at L4, L5, and "to the left."  Strength at L2, L3 
and L4 was noted to be 4/5 on the right and 3+/5 on the left.  
Sensation was noted to be "L1-S1 all feel different."  
Reflexes at L3 were absent, and at S1 reflexes were 1+.  The 
veteran completed one set of 10 low trunk rotations, 90/90 
nerve glides, ultrasonography at 100 percent to L5-S1 times 
eight, and manual low trunk traction for three minutes and 30 
seconds.  An at-home exercise program was initiated to 
supplement the veteran's progress.  The veteran did not 
return for any further physical therapy sessions.

Two days later, also in March 2004, the veteran's "fee 
based" physical therapist contacted VA.  The physical 
therapist indicated that the veteran was having more "lumbar 
disc issues" and that his bladder and bowel incontinence had 
reportedly increased.  The physical therapist expressed 
"concerns that she may actually worsen [the veteran's] 
problems," and requested halting physical therapy.  After a 
VA staff physician consultation regarding the above, the 
decision was made to cease physical therapy and call the 
veteran in for an appointment.

That same day, the veteran returned to the VA reporting that 
he had done "a little bit of yard work some days ago and his 
symptoms of pain, weakness and numbness" had increased.  He 
reported his pain level to be at "5" on a scale of one to 
10.  The veteran reported that he "could not find a 
comfortable position lying flat."  He also reported that the 
previous evening he had "bowel and bladder incontinence-
which is new for him."  A neurosurgery consultation was 
conducted.  To the neurosurgeon, the veteran reported a 
severe episode of increased pain following heavy lifting and 
strenuous yard work.  He also reported one episode of 
incontinence, but none since the previous night.  He also 
reported that his pain was gradually improving.  Bilateral 
strength in the upper and lower extremities was +5/5, knee 
jerk was +2/4 and symmetric, and there was a positive 
straight leg raise on the right side.  Normal rectal tone was 
noted, as was normal sensation in the groin and buttocks.  
The neurosurgeon referred to the January 2004 MRI.  The 
impression was that the veteran experienced chronic back pain 
and lumbar disc herniation.  Surgical options were discussed.  
The veteran indicated he was "unsure" as to whether he 
wanted to follow up with neurosurgery at the VA, or 
privately, and indicated he would "take care of this."  He 
was "sent home with pain medications."

A VA outpatient treatment noted from July 2004 shows that the 
veteran reported that his pain was controlled on a regimen 
whereby he used one tablet of Vicodin with severe pain, not 
more than once a week.  He complained of numbness in his left 
foot after prolonged standing or walking.  The veteran was 
instructed to continue medication as above, and was referred 
to the TENS unit.

Upon VA examination in October 2004, the examiner indicated 
that the veteran had had "no definitive treatment for his 
back in the past two years."  It was noted that the veteran 
was taking Neurontin and Ibuprofen and used "no type of 
bracer support."  The veteran reported that "on occasion" 
he used crutches when his back was "particularly severe."  
The veteran reported that he had seen a private neurologist 
who told him to "change jobs."  He indicated that he had 
last worked as a dispatcher for a large hardware store, but 
that he was "forced" to leave the position in April 2003 
because of recurrent back problems associated with bending 
and lifting.  He reported working (then) currently bidding 
building contracts.  The veteran complained of "fairly 
constant pain and numbness in his lower back," and indicated 
that the pain was aggravated by "bending, stooping, lifting, 
riding a tractor or walking."  The veteran reported that the 
pain was primarily in the lumbosacral area, but that it 
radiated to both lower extremities, "worse on the left."  
The veteran also indicated that the pain had "on occasion" 
gone to the ankle level.  The veteran denied bowel or bladder 
incontinence.

Upon physical examination, the veteran appeared "well-
developed, well-nourished," and that he moved "about the 
examining room without apparent difficulty."  The veteran 
was able to climb on and off of the examining table without 
apparent plan and was able to rise out of a "fairly low 
chair without difficulty."  The veteran's pelvis was level, 
and there was no dextroscoliosis.  There was no spasm or 
tenderness.  Range of motion examination showed that the 
veteran was able to flex his lumbar spine to 90 degrees, 
extend to 20 degrees, and bend laterally to either side "at 
least 15 degrees."  Neurological examination of the lower 
extremities revealed heel to toe gait to be normal, and the 
straight leg raise was negative.  Deep tendon reflexes were 
2+ overall.  The examiner referenced an April 2004 MRI, 
which, according to the examination report, showed narrowing 
of the left neuroforamina at L2-L3 and L4-L5 levels due to a 
bulging disc.

The diagnosis was "degenerative disc disease of the lumbar 
spine."  The examiner stated, "[c]omparing [the veteran's] 
objective x-ray and physical findings today to those noted 
previously, there does not appear to have been any 
significant change on the lower back problem."  The veteran 
had pain on flexion of the lumbar spine "by 90 degrees," 
and extension beyond 15 to 20 degrees.  There was no evidence 
of ankylosis, sciatic neuropathy, Goldthwaite's sign, muscle 
spasm, guarding, or an abnormal gait.  The examiner extended 
a qualification to the veteran's gait, stating, "the 
[veteran] has an old injury to his ankle, which causes him to 
limp slightly, but this does not appear to throw an undue 
stress on the lower back."  The examiner observed that there 
was no list to the spine, and no localized tenderness.  The 
examiner further observed, "[t]he motion of the back was 
associated with pain only on extremes of motion," and that, 
"weakness, excessive fatigueability and incoordination did 
not appear to be factors."  The examiner opined that the 
veteran was unable to participate in work that required 
physical labor, but that a "relatively sedentary" job would 
be acceptable.

A December 2004 VA treatment note shows that the veteran 
complained of low back pain, which "limits his ability to 
participate in manual labor."  He reported that the pain was 
in his low back and left leg.  The veteran indicated that the 
pain interrupted his sleep.  He reported that his pain prior 
to TENS was a "6," but that his pain was decreased with use 
of TENS.

In January 2005, the veteran reported that he had "periodic 
muscle cramps" in his left leg.  He reported noticing 
swelling in his left knee since approximately October 2004, 
and stated that the swelling did not recede at night.  The 
veteran was noted to be taking Neurontin with "moderate 
effect," and that he also took Motrin, but that he was on no 
other medication.  He reported that he had not worked for 
"several months."  The VA physician increased the dosage of 
the veteran's Neurontin, prescribed Quinine for the muscle 
cramps, and instructed the veteran to continue TENS units.

As indicated above, a 20 percent disability rating is 
assigned to forward flexion of the thoracolumbar spine to 
greater than 30 degrees but not greater than 60 degrees; or, 
if the combined range of motion of the thoracolumbar spine is 
not greater than to 120 degrees; or, if there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Plate V (2004).  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour warrants a 10 percent disability evaluation.  Id.

The October 2004 VA examination showed that the veteran's 
range of motion was 90 degrees on lumbar forward flexion, 20 
degrees on extension, and "at least 15 degrees" to either 
side.  As such, the veteran does not meet the rating criteria 
for a 20 percent disability evaluation under Diagnostic Codes 
5235 to 5243, and consequently does not warrant a rating in 
excess of 20 percent, subsequent to September 26, 2003.  Id.  
Additionally, there is no evidence of incapacitating 
episodes, and so a disability evaluation in excess of 20 
percent is also not warranted under DC 5243.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004).  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the spine 
under the three applicable sets of regulations.  However, the 
other regulations relevant to the spine in effect prior to 
September 2002 regarded fractures of the spine, ankylosis of 
the spine, areas of the veteran's spine not affected, 
sacroiliac injury and weakness, and lumbosacral strain.  See 
38 C.F.R. 4.71a, Diagnostic Codes 5285 to 5291 and 5294 to 
5295 (2002).  The veteran has not been diagnosed with, nor 
has he claimed, any of these conditions.  Likewise, 
regulations relevant to the spine in effect from September 
23, 2002 to September 26, 2003, regard these same conditions 
undiagnosed and unclaimed by the veteran.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5285 to 5291 and 5294 to 5295 (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2004) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating disabilities of 
the joints include weakness, fatigability, lack of 
coordination, restricted or excess movement of the joint, or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

It is noted that the veteran stated that pain in his lumbar 
region in varying degrees intermittently and with varying 
degrees of intermittent numbness radiating primarily to the 
left lower extremity.  Although the medical evidence 
indicates that the pain is brought on or intensified by 
physical labor, the medical evidence does not support the 
veteran's contentions that he has experienced weakness, 
fatigability, a lack of coordination, or restricted movement 
not contemplated by the Rating Schedule.  It is important to 
emphasize that the Rating Schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the schedular evaluations in 
this case are not inadequate.  A rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected lumbar spine disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Therefore, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

Accordingly, the Board finds that an evaluation in excess of 
20 percent for the veteran's service-connected degenerative 
changes of the lumbar spine is not warranted.

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the spine, as well as current clinical 
manifestations of the disabilities, and their effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2004).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.

The evidence, as discussed above, does not support a rating 
in excess of 20 percent for the veteran's disability at any 
time from June 2002.  See 38 C.F.R. § 3.400 (2004).  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 20 percent for service-
connected degenerative changes of the lumbar spine is denied.


	
                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


